Earl Warren: Number 362, Raymond Jerean Koller and Martin Silverbrook, Petitioners, versus United States of America. Mr. Malis, you may proceed.
Robert H. Malis: May it please the Court. We are here on a writ of certiorari in the United States Court of Appeals from the Third Circuit. The sole question with the consideration of this Court, whether the recoveries provided under Section 26 (b) (1) of the Surplus Property Act of 1944, constitute a civil fine, penalty or forfeiture within the meaning of Section 2462 of Title 28, the civil statute of limitation. This action was commenced on May 12, 1955 and sought recovery by the Government of the sum of $2000 plus double whatever actual damage was provable against two veterans who were alleged to have given false statements to the Government in connection with the application and the obtaining of used -- surplus trucks. These events occurred in 1945 and the last one in 1946, almost nine years prior to the institution of this civil act -- civil action of it, pardon me. Meanwhile, in 1950, these defendants were indicted and pleaded guilty and were fined. The question raised at the time of institution of the civil action is whether 2462 which requires the institution of suit within five years from the date of the commission of the offenses is bar to the civil action instituted almost nine years after it occurred and an additional five years after indictment. The defendants resisted throughout but the District Court speaking to Judge (Inaudible) felt, as he stated in his opinion reluctantly constrained to find, that Rex Trailer, the opinion having just come down from this Court a short while before, sufficiently indicated that the provisions of 26 (b) (1) of the Surplus Property Act, did not constitute any civil fine, penalty or forfeiture within the meaning of that Act. On appeal, of course, the same defense was raised and the Court of Appeals for the Third Circuit decided this case, I believe squarely, on the authority of Rex Trailer. It is our position and we would like to urge upon the Court that Rex Trailer does not constitute authority for the position which many of the judges in reading it have extended it to -- as in this case. May I point out first the language of the statute which is so critical and which we must interpret here in order to make a decision, 26(b) (1) --
Earl Warren: Where do we find that?
Robert H. Malis: I beg you -- it's on page 2 of the petitioner's brief, if it please the Court and directing the Court's attention if I may to the paragraph near the bottom of the page beginning with one, parenthesis one shall pay to the United States the sum of $2000 for each such act, and double the amount of any damage which the United States may have sustained by reason thereof together with the cost of suit or --
William O. Douglas: The one -- the precise one that was involved in Rex Trailer.
Robert H. Malis: No, sir.
William O. Douglas: The same provision?
Robert H. Malis: It is the same provision. Yes, sir.
William O. Douglas: That's what I want mean --
Robert H. Malis: But -- I beg your pardon.
William O. Douglas: The same statute.
Robert H. Malis: Exactly the same provision of the statute sir, however, the defense was entirely different.
William O. Douglas: Double jeopardy.
Robert H. Malis: Double jeopardy in Rex Trailer as opposed to limitations here.
Hugo L. Black: What page of your brief are you reading from?
Robert H. Malis: I'm reading from page 2, if it please, at the bottom. Now, the second section, number two, shall -- if the United States shall so allege, pay to the United States as liquidated damages a sum equal to the price of consideration, agreed to be given by the United States or any federal agency to such person or by such person to the United States of any federal agency as the case maybe or, and then the third section which appear on the top of page 3, but which in essence is identical to two, containing as well the language as liquidated damages. Now, these three provisions for recovery of money by the Government are the provisions which we discussed in Rex Trailer, and are likewise identical to except for one or two words, all the provisions which appear in the Contract Settlement Act and in the False Claims Act. The distinction which we urge upon the Court, differentiates between 26 (b) (1) and between 26 (b) (2) and (3) which have a more similar importance. That distinction, as we feel, urged by several statements of the Congress and also by the very language employed in Act itself. When we examined the statute and I note that in my brief, the title of the Section involved does not appear, but in the statute at large and also in the United States Code, this Section bears a title, civil remedies and penalties. Unfortunately, it does not appear in as much as the statute had been exerted for the purposes of this argument. The title is indicative, we feel, of congressional understanding that somewhere in this Section, if there is a reference to the penalty, there is a provision for penalty included otherwise the title should not have said, and would not have said, civil remedies and penalties as the title of 26 (b). Secondly, there is need for differentiating between (b) (1) and (b) (2) and (3), because in (2) and (3) the Congress has taken the trouble to expressly state that the recoveries of those two sections shall be considered liquidated damages, whereas in 26 (b) (1) that language is missing. Now, ordinarily -- I think it's a matter of statutory construction with long standing, ordinarily, if the Congress omits critical language in one paragraph which it includes and rather shall I say definite fashion parenthetically and separating that phrase in the middle of this provision for recovery if they go to the trouble to include it in two, but omit it in one, ordinary rules of construction would argue that we who sit to construe the statute may not thereafter ignore what the Congress has omitted or put in as the case maybe to arrive at a unification of the interpretation of this three different provisions. We feel and we urge strongly that this Section 26 (b) (1) is different from 26 (b) (2) and (3) aside from the legalistic effect which we can discuss shortly but as -- but in the language itself, it is clearly indicative of congressional understanding that there is a difference, that 26 (2) and (3) have been turned to be liquidated damages. The 26 (b) (1) is not so termed and in addition, violates what I would consider a basic fundamental of liquidated damages that is that if a specific sum, the $2000 he reserved were to be considered liquidated damages, then the provision for double the amount in addition of any actual damage which of course has to be proved. Its provable damage requires evidence. You have destroyed the concept of a liquidated damage provision, such a concept substitutes for the proof of actual damage or future -- looking to the future for damage, the agreed figure in which case here, the Congress might have legislated $2000 and he said no more.
Earl Warren: Must the liquidated damages for the Government to prevail or can it be on any other theory?
Robert H. Malis: If it please the Court. It cannot be on any other theory --
Earl Warren: On any other --
Robert H. Malis: -- that I know that --
Earl Warren: Yes.
Robert H. Malis: -- the Government can prevail in this case --
Earl Warren: Yes.
Robert H. Malis: -- unless this $2000 may be deem to be liquidated damages.
Earl Warren: Yes.
Robert H. Malis: It certainly bears no direct relationship to any other aspects of the case, it is not required or susceptible of proof and must therefore be either liquidated damages or penalty. I think this is -- the problem that the Government must overcome in order to destroy the effect of 2462 on these provisions, they must be able to satisfy the Court that this is liquidated damages. Now, let's look into an interesting thing that is not in the brief and I'd like to emphasize it for that reason. The suspension section that is alluded to in the Government's brief and in mine rather briefly, was enacted in 1942. In 1944 -- by the way, the language at that time was that this suspension section, suspended the operation of limitations of actions and so on to all offenses indictable, all offenses indictable under the various laws of the United States, and this was enacted to save the -- the tolling of the statute on criminal cases until three years after the end of hostility. In 1944 within a month or so of the adoption and the enactment of the Surplus Property Act, the Contract Settlement Act, was passed by the Congress and in that Contact Settlement Act case, they amended the suspension section. The suspension of limitation section was thereby amended, deleting from its provision the applicability to offenses indictable under. That language was removed and it then referred to acts, offenses and transactions. Now, the Contract Settlement Act was specifically made subject to this suspension of the statute of limitations by the Act in 1944. Within two months, along comes the Congress and they enact the Surplus Property Act. And in that Act, Section 28, follows the section under a consideration here, they lie in just a position to each other on the page of the statue at large, 26 (b) (1) and 28. And in 28, they again, amend the suspension of limitation section to include specifically the provisions of the Surplus Property Act, and they relate to that, and they -- the critical thing about is that this suspension section being applicable since 1944 to the Contract Settlement Act and to offenses transactions as opposed to indictments. Now, it's clearly applicable to a suit under the Surplus Property Act, but what do we find? There is no criminal provision at all in the Surplus Property Act. As a matter of fact, these veterans were indicated under an entirely different statute with the filing of a false certificate.
William J. Brennan, Jr.: Is the section 28 -- do we have it before us here on either brief for the offense?
Robert H. Malis: Section 28 as amended -- as amended is before you in the Government's brief and in a footnote in my briefs are near at the end, but the reason I emphasize this in such detail is that the prior section -- section which appeared in 1942 has not been reproduced in either brief or the record in either place. This was, I think, an omission which could have been explained, because it shows clearly, congressional understanding and intent to apply suspension of limitations to the Surplus Property Act in which it was enacted and not merely as the Government has sought to induce this Court to believe, not merely to criminal cases. And the proof of it lies in the fact that there is no criminal provision whatever in the Surplus Property Act. These indictments fell solely under the False Statement Act which is Title 18, Section 80 and now 1001. Now, I would like -- my time -- I don't know when I begun unfortunately. I think I have a few minutes left. I would like to point out an important argument which I think will clarify the problem which has arisen as a result of the decision in Rex Trailer. In the hundred odd years that the False Claims Act has been in the courts, down to the present time, there have been many, many decisions relating to the various provisions which are identical to of course, with the exception of the word for forfeit being removed or missing from the Surplus Property Act, but in -- for all intention purposes, this Court in Rex Trailer decided that those provisions were the same. Down through the years, the judges, the justices and all the Supreme Courts of the land as well as the United States Supreme Court have consistently referred to this provision as a forfeiture time and time and time again. As a matter of fact, as recently as 1959, Mr. Justice Black in -- mentioned in (Inaudible), used the language as we use a pencil and a pen with the familiarity of everyday expression, from every decision in 1863 going down until even mentioned (Inaudible), that $2000 which is $2000 all by itself, plus all other legal damage has been referred to us the forfeiture. As a matter of fact, when the Section 2461 was enacted by the Congress in 1948, they were referring at that time 2461 is the immediate antecedent in the code and it provides for the institution and collection of civil fines, penalties and forfeitures by a civil action. And they referred to in that legislative history, they referred to the decision in Marcus versus Hess, in which under consideration was the same provision in the False Claims Act. In other words, we lawyers, the judges, the justices throughout our land have for a hundred years refer to this $2000 stipend as a forfeiture. I think in my brief, I mentioned a case in Third Circuit, U.S. versus Roller, where in 19 times, in one opinion Judge McLaughlin classified that $2000 as a forfeiture. Now, I urge this Court respectfully that if we, the judges, the justices and the lawyers call this thing $2000 dollars a stipend a forfeiture and the Congress legislates, reading the opinions of this Court and referring even in the case of Rex Trailer, Marcus and Hess -- they refer to this opinions and they say, they should for a civil fine, penalty or forfeiture may be brought within five years. It is not within our promise to go back to Huntington and Attrill or Helvering and Mitchell to see whether legalistically we may find a differentiation and I submit to you sirs that there are many between the $2000 figure which has no relationship or there's no fraction or multiple of any actual damage. But we need not to do that where if the Congress uses the language that the courts used then it should be interpretive in that way. Now, Rex Trailer had before it a question of double jeopardy. There is no part in their saying -- in fact the courts have to the contrary that civil sanctions exists.
Earl Warren: We will recess now, Mr. --
Robert H. Malis: Thank you.